TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00724-CV



                                   In re Charla H. Edwards


                                      J. J. T., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee


            FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
        NO. C160093CPS, THE HONORABLE GARY L. BANKS, JUDGE PRESIDING



                           ORDER TO SHOW CAUSE

PER CURIAM

              This is a contempt proceeding ancillary to the appeal of J.J.T. The subject of this

proceeding is Charla H. Edwards, appellant’s attorney.

              Appellant filed her notice of appeal on November 2, 2018, and her brief was due

December 3, 2018. On December 12, 2018, we ordered counsel to file appellant’s brief no later

than December 27, 2018. To date, appellant’s brief has not been filed.

              Therefore, it is hereby ordered that Charla H. Edwards shall appear in person

before this Court on Wednesday, January 16, 2019, at 2:00 p.m. in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why she should not be held in contempt and have

sanctions imposed for her failure to obey our December 12, 2018 order. This order to show
cause will be withdrawn and Edwards will be relieved of her obligation to appear before this

Court as ordered above if the Clerk of this Court receives appellant’s brief on or before January

14, 2019.

              It is ordered on January 4, 2019.



Before Justices Goodwin, Baker, and Triana




                                                  2